Citation Nr: 1210282	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  05-33 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney-At-Law


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) with the United States Marine Corps Reserve from January 1972 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA) which denied entitlement to the benefit sought.

The Veteran requested a hearing before a Veterans Law Judge, and such was scheduled for March 2008.  The Veteran failed to report; he subsequently informed the Board that he was incarcerated until 2017, with a parole hearing scheduled for 2009.  He requested scheduling of a videoconference hearing prior to his release.  The Board denied the motion for rescheduling in May 2008, finding that good cause for the failure to report was not shown.  The Veteran has not renewed his request.

In May 2008, the Board issued a decision denying service connection for hepatitis C.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court or CAVC), which in October 2010 issued a memorandum decision vacating the Board decision and remanding the matter for further consideration.  The Board in turn remanded the appeal to the RO in August 2011 for additional development.


FINDINGS OF FACT

1.  The Veteran did not receive any tattoos during his period of qualifying active military service.

2.  The Veteran did receive inoculations via air gun upon enlistment.

3.  The Veteran was diagnosed with a sexually transmitted disease in service.

4.  There is no evidence or indication of hepatitis C during active military service, and the preponderance of the evidence is against a finding that hepatitis C is related to military service.



CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  March 2005 and March 2006 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The March 2006 letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and private treatment records have been obtained; he did not identify any VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were conducted in October 2006 and September 2011.  The September 2011 examination fully addressed the inadequacies of the earlier examination, and complied with the Board's August 2011 remand directives.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner made all required clinical findings, reviewed the claims folder, and offered the requested nexus opinion with a complete rationale.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Private medical records establish that infection with hepatitis C was first diagnosed in November 1999.  The diagnosis has been confirmed in subsequent testing. Current records include those for the Huntsville Unit, the prison where the Veteran is incarcerated.  It appears the diagnosis was made by prison officials, using the University of Texas laboratory.  The Veteran continues to be incarcerated; hepatitis C is carried as a current, active problem, but no ongoing treatment is indicated.

The Veteran alleges that such infection stems from military service; he has cited several risk factors associated with hepatitis C from his period of active military service.  Primarily, he argues that he was infected when receiving inoculations via air gun upon his entry into service.  He also reports that he was tattooed during service and engaged in unsafe sexual practices.  Finally, he argues that his service during the Vietnam era is itself a risk factor.

Service treatment records reveal that, on examination for enlistment in December 1971, flat feet and a vaccination scar on the left upper arm were noted. No tattoos were present.  In July 1972, the Veteran complained of urethral discharge and was diagnosed with neisseria gonorrhea.  The Veteran was examined for separation from service in July 1972.  Subjectively, he complained of headaches and foot problems.  Foot fungus was diagnosed; headaches were not reported as a chronic condition.  Objective examination revealed a report of a vaccination scar on the left upper arm (VSULA).  A typed addition to the form provided numbered spaces for up to four entries of marks, scars, and tattoos, but only one is noted.  At no time was hepatitis of any strain or type identified.

A VA examination was conducted in October 2006.  The doctor reviewed the claims file in conjunction with the examination.  He noted the Veteran's contentions regarding air gun injection, and noted that the Veteran had been incarcerated since 1978.  The Veteran reported that he had received tattoos during and after service.  However, the examiner noted that service treatment records showed no documentation of tattoos in service, including on the separation examination.  The gonorrhea infection in service was noted.  No ongoing treatment or symptomatology related to hepatitis was documented in prison treatment records, despite the Veteran's reports of liver and kidney pain and vomiting.  The examiner stated he could not opine as to the etiology of hepatitis C without resort to speculation.  There was no test to show how long a person had been infected.  He did comment that he knew of no documented instances of transmission of hepatitis C by air gun, and such was not a transmission mode listed by the American Hepatitis Society.  

In May 2008, the Board denied entitlement to service connection for hepatitis C.  The Board found that the Veteran's tattoos were received post-service, and that the evidence of record was against a finding that infection was due to air gun exposure.

In an October 2010 memorandum decision, the CAVC vacated the Board's denial and remanded the appeal for further consideration, finding that while the VA examination and Board discussion of the risk factors of air gun infection, tattoos and Vietnam era service were adequate, the omission of discussion or findings regarding the potential role of an in-service gonorrhea infection was error.  The VA examination relied upon by the Board was not adequate for adjudication, as the examiner had not considered all risk factors of record.  The Court also noted the recent submission of argument regarding a link between elevated alkaline phosphate levels in the blood and hepatitis infection; while this newly raised argument was not before CAVC, it could be raised before the Board on remand.

The Board, in turn, remanded the claim to the RO for a new VA examination which specifically addressed all risk factors for hepatitis C as identified by the Veteran or in the record.

An internet article from WebMD indicates that "very high levels" of alkaline phosphate could be caused by liver problems to include hepatitis.  It also indicated that "high levels" can be caused by bone disease; even normal healing of a fracture could raise alkaline phosphate levels.

A VA examination was conducted in September 2011.  The claims file was reviewed in conjunction with the examination.  The Veteran alleged he contracted hepatitis C from air gun injections in service.  He was diagnosed with hepatitis C in 1999.  He denied a history of IV drug use, but did endorse unprotected sexual intercourse.  He had contracted gonorrhea in service in 1972.  He reported receiving 7 tattoos during his ACDUTRA period, and he had been incarcerated since September 1978.  A "mildly elevated" alkaline phosphate level was noted in 1978 during hospitalization for a spine issue, but liver enzymes were normal.  He had back surgery in 1977.

The examiner addressed all identified risk factors.  The examiner noted that a commercial test for hepatitis C was not available until the early 1990's.  With regard to the possible role of unsafe sex practices, the examiner stated that hepatitis C, unlike other strains of hepatitis, is not secreted in saliva or vaginal secretions, unless contaminated by blood.  "It is generally felt to be a blood borne illness only."  Sexual transmission is uncommon in the absence of a showing of blood from open skin or mucous membranes.  The Veteran had denied any blood transfusions, and so that was not a transmission vector.

The abnormal alkaline phosphate level was only "mildly elevated" in the examiner's opinion.  The examiner described this as a minor abnormality.

With regard to air gun injections, the examiner opined that it was less likely than not that such caused the hepatitis C infection.  Air guns force vaccine through the skin.  Contamination by blood would be uncommon, even though the site of the vaccination may have minor bleeding.  The possibility that air guns could be a vector for blood borne illnesses was speculative; it has not been proven that such is possible.  Finally, the examiner noted that the air gun and the skin where the injection is to take place are both routinely cleaned with alcohol before inoculation.  

The examiner opined that the greatest risk factor for the Veteran in contracting hepatitis C was his tattoos.  "Unclean tattoo needles can pass on blood borne illnesses."  The examiner observed the tattoos and opined that, given the number and extent of them, it was unlikely the Veteran would have had the opportunity or funds to obtain the seven tattoos he reported during his active duty service.  The tattoos he displayed would have required a "great number" of sessions and an "extreme number of tattoo needle piercings."  The examiner noted that, during the time frame when the Veteran reported getting his tattoos, reuse of needles and ink pots was practiced.

Hepatitis C is not shown to be related to any in-service risk factor.  As was noted by the Court, mere service during the Vietnam era, with no showing the Veteran's particular service was affected thereby, has no impact on the development of hepatitis.  

Air guns have never been shown to be more than a speculative transmission vector.  There are no studies or instances showing that such infection actually occurs.  Further, even if it is accepted that air guns are a plausible transmission vector generally, in this case the predicate circumstances are not shown.  Hepatitis is a blood borne disease, and there is no showing or allegation of blood contamination on the air guns used on the Veteran.  He merely describes their use, and has not reported seeing blood. He has also not alleged that the standard practices described by the September 2011 VA examiner (who signs himself as a retired Army Colonel) regarding use of alcohol to decontaminate between injections was not used.

The examiner also stressed that merely having a sexually transmitted disease was not indicative of added risk for hepatitis.  While unsafe sex could cause exposure, the dangerous exposure was to blood from open sores or membranes.  No such is shown or alleged here.  Service treatment records noting the diagnosis and treatment for gonorrhea report the only symptom as painful discharge.  No sores, cuts, or bleeding are noted.  Normal, even though unprotected, sex is not a common mode of transmission for blood borne disease.  This is contrasted with other forms of hepatitis, which manifest in fluids other than blood and can therefore be transmitted through exposure to those fluids, such as saliva or vaginal secretions.

The sole likely risk factor cited by the VA examiners in 2006 and 2011 is tattooing.  The Veteran currently has a number of tattoos he alleges he received during service.  However, the evidence of record establishes that he did not in fact have any tattoos in service; neither on entry or upon discharge.  The risk factor is not service related.  

The Veteran's entry and separation examinations pointedly identify only a single identifying skin condition:  a vaccination scar on the upper left arm.  No tattoos are noted, although the item on the examination checklist specifically indicates tattoos should be reported and described.  The absence of any notation of such at the July 1972 separation examination is compelling evidence that the Veteran was not tattooed during active duty. Further supporting this conclusion are the first-hand observations of the September 2011 VA examiner.  He noted the complexity, extent, and nature of the tattoos and opined that it was unlikely they could have been accomplished during the short period of time the Veteran was actually in service.  Importantly, the Veteran has repeatedly alleged that he received all seven of his tattoos at that time, not merely one or two.

The Veteran has questioned whether the blank entry points on the July 1972 discharge examination report may indicate that there were tattoos present which were merely not specifically described, and asks that reasonable doubt be resolved in his favor.  The Board rejects this logic.  The empty slots are part of the typed form; they were not added specifically for this Veteran.  Further, tattoos were specifically identified as being one of the items to be particularly described with regard to the skin.  That the examiner would type in blanks for such after identifying them, and then fail to actually (handwrite) information on them to the form strains credulity. 

The Veteran has argued in essence that even if the particular risk factor is not identified, there is evidence of record indicating that a hepatitis infection was present in close temporal proximity to service.  Specifically, he cites the elevated alkaline phosphate levels present in 1978.  The September 2011 VA examiner noted these, but said the abnormality was minor, and levels were only mildly elevated.  It had no clinical significance.  This is supported by the WebMD articles supplied by the Veteran, which report that only "very high," not "mildly elevated" levels are indicative of liver disease which may signal the presence of hepatitis.  The VA examiner also pointed out that contemporaneous liver testing was normal; the connecting step between elevated alkaline phosphate levels and hepatitis was specifically excluded.  Interestingly, bone problems could cause such mild elevations; the increase was noted during a hospitalization following back surgery involving the bones of the spine.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved.  Hepatitis C did not first arise during active military service, and the greatest risk factors for such occurred after service.  Risk factors present during service, such as unsafe sex and inoculations, are shown to be unlikely transmission vectors in this case.  Service connection for hepatitis C is not warranted.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


